Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 6, 7, 9, 11-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imler (US 7,252,112 B1).
Regarding claim 1, Imler discloses a magnetic quick connect (Figures 4-6) for a fluid delivery system, the magnetic quick connect comprising: a male coupling member (12’) having a first end and a second mating end, the male coupling member having an interior wall defining a first outer fluid communication path (portion of 110 within 12’) extending within the male coupling member, the male coupling member further comprising: a first inner member (114) disposed within the first outer fluid communication path, the first inner member defining a first inner communication path (portion of 105 within 12’) extending within the first outer fluid communication path, and a first magnetic material (84) disposed adjacent to the second mating end; and a female coupling member (14’) having a first end and a second mating end, the female coupling member having an interior wall defining a second outer fluid communication path (portion of 110 within 14’) extending within the female coupling member, the female coupling member further comprising: a second inner member (142) disposed within the second outer fluid communication path, the second inner member defining a second inner communication path (portion of 105 within 14’) extending within the second outer fluid communication path, and a second magnetic material (82,95) disposed adjacent to the second mating end; wherein in a coupled configuration, the male and female coupling members are detachably held together by an attractive force between the first and second magnetic materials such that the first and second outer communication paths are held in fluid communication, and the first and second inner communication paths are held in fluid communication.  
Regarding claim 2, Imler discloses a magnetic quick connect according to claim 1, wherein at least a portion of the first inner communication path (portion of 105 within 12’) of the male coupling member extends coaxially within the first outer fluid communication path (portion of 110 within 12’) of the male coupling member (see Figure 4).  
Regarding claim 3, Imler discloses a magnetic quick connect according to claim 1, wherein at least a portion of the second inner communication path (portion of 105 within 14’) of the female coupling member extends coaxially within the second outer fluid communication path (portion of 110 within 14’) of the female coupling member.  
Regarding claim 6, Imler discloses a magnetic quick connect according to claim 1, wherein the female coupling member (12’ can also be considered a female member, see portion 152 of 14’ entering portion 120 of 12’) further comprises an outer O-ring (27), the outer O-ring forming a fluid-tight seal between the male coupling member and the female coupling member when the male and female coupling members are in the coupled configuration (see “fluid tight seal” in col. 3 line 5).
Regarding claim 7, Imler discloses a magnetic quick connect according to claim 6, wherein the outer O-ring (27) is seated in an annular groove formed in a mating surface of the female magnetic coupling member (see Figure 4).
Regarding claim 9, Imler discloses a magnetic quick connect according to claim 1, wherein the female coupling member (14’) further comprises a magnet cap (22, see “cover 22 protects the magnet member 80” in col. 5 lines 62-63) disposed adjacent to the second magnetic material.
Regarding claim 11, Imler discloses a magnetic quick connect according to claim 1, wherein the first outer and inner fluid communication paths extend coaxially with the first magnetic material, and the second outer and inner fluid communication paths extend coaxially with the second magnetic material (see Figure 4).
Regarding claim 12, Imler discloses a magnetic quick connect according to claim 1, wherein the first magnetic material is ring-shaped and extends around the first outer fluid communication path, and wherein the second magnetic material is ring-shaped and extends around the second outer fluid communication path (see Figures 4-5).
Regarding claim 13, Imler discloses a magnetic quick connect according to claim 1, wherein at least one of the first magnetic material and the second magnetic material comprises a permanent magnet (95).
Regarding claim 14, Imler discloses a magnetic quick connect according to claim 1, wherein each of the first magnetic material (84) and the second magnetic material (82) comprises a material selected from the group consisting of a ferromagnetic material and ferrimagnetic material (inherent in order to function with embedded magnet 95).
Regarding claim 18, Imler discloses a magnetic quick connect according to claim 1, wherein the male coupling member (12’) further comprises a first collar (20) disposed at the second mating end of the male coupling member, and the female coupling member (14’) further comprises a second collar (22) disposed at the second mating end of the female coupling member.
Regarding claim 19, Imler discloses a magnetic quick connect according to claim 18, wherein the first magnetic material (84) is disposed within the first collar (20) and the second magnetic material (82) is disposed within the second collar (22)(see Figure 4).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imler (US 7,252,112 B1) as applied above in view of Burns (US 5,482,297 A). 
Regarding claim 8, Imler discloses a magnetic quick connect according to claim 7, but fails to disclose wherein the annular groove is C-shaped so that the opening of the annular groove is narrower than the diameter of the O-ring. Imler fails to disclose details of the annular groove. Burns teaches that it was already known in the art for an O-ring groove to be C-shaped (see Figures). A person of ordinary skill in the art would have studied Burns and realized through their own available knowledge and reasoning that the C-shaped groove helps hold the O-ring in place due to the groove opening being smaller than the diameter of the O-ring and would have found it obvious to have shaped the Imler groove as such, for this purpose.
7.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imler (US 7,252,112 B1) as applied above in view of Burns (US 5,482,297 A).
Regarding claim 15, Imler discloses a magnetic quick connect according to claim 1, but fails to disclose wherein an axial pull force that is greater than 48 ounce-force and less than 128 ounce-force between the male coupling member and female coupling member is required to decouple the male and female coupling members.
Regarding claim 16, Imler discloses a magnetic quick connect according to claim 1, but fails to disclose wherein an axial pull force that is greater than 64 ounce-force and less than 96 ounce-force between the male coupling member and female coupling member is required to decouple the male and female coupling members.
Regarding claim 15, Imler discloses a magnetic quick connect according to claim 1, but fails to disclose wherein an axial pull force that is greater than 72 ounce-force and less than 88 ounce-force between the male coupling member and female coupling member is required to decouple the male and female coupling members.
The Imler coupling is designed for use in a fueling system where the magnetic couplers have an axial pull force of “over 100 pounds and preferably over 200 pounds” (see col. 5 lines 49-53). A person of ordinary skill in the art would study Imler and realize that this value of strength is due to result effective variables such as the strength of the magnets used and would have found it obvious to have varied the magnet design to achieve any suitable axial pull force, whether greater or lesser, in this case lesser, specifically within the claimed ranges, depending on the application the coupler was being used for. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-3, 6, 7, 9, 11-14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,154,734 in view of Imler (US 7,252,112 B1). The patented claims more broadly claim a coaxial fastener as presently claimed but Imler teaches that all of the specific feature presently claimed were already known in the art of coaxial fasteners (see Paragraph 4 above). It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have looked to Imler and incorporated features thereof into the patented coaxial fastener as a matter of design choice between known coaxial fastener features.

Allowable Subject Matter
12.	Claims 4, 5, 10, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        8/16/22